DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, establishing Foreign Priority to Japanese Patent Application No. 2020-046109, filed on March 17, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 uses the language “when it is assumed that,” which is unclear whether the limitations following the “when it is assumed that” language is required. Examiner recommends removing the “when it is assumed that” language of Claim 10. For the purpose of this office action, Examiner has included all limitations of Claim 10 in examination, including the limitations following the “when it is assumed that” language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Natsui et al., JP 2013-137947 A, in view of Kuroda, US 20210013508 A1, and further in view of Kim et al., “Three-dimensional SWCNT and MWCNT hybrid networks for extremely high-loading and high rate cathode materials,” Journal of Materials Chemistry A, 2019, 7, pg. 17412-17419.

Regarding Claim 1, Natsui discloses a non-aqueous electrolyte secondary battery positive electrode (positive electrode and non-aqueous electrolyte secondary battery, [0052]) comprising: a positive electrode core (aluminum foil current collector [0049]); and a positive electrode mixture layer disposed on the positive electrode core (positive electrode mixture slurry applied to an aluminum current collector, [0049]), wherein the positive electrode mixture layer contains a positive electrode active material and carbon nanotubes (positive electrode active substance particles and a conductive agent [0049], general disclosure states carbon compositions can be selected as a conductive agent [0029]), the positive electrode active material containing a lithium transition metal composite oxide (I) (lithium metal oxide general disclosure [0030-0031], LiNi0.8Co0.16Al0.04O2 [0048]) that either comprises secondary particles that are aggregates of primary particles, or is substantially composed of single particles of the lithium transition metal composite oxide (I). 
Natsui also discloses the positive electrode active material contains Ni in an amount of 80 mol % or more relative to the total number of moles of one or more metal elements excluding Li (LiNi0.8Co0.16Al0.04O2 [0048]) and one or more elements selected from group 4 elements (general disclosure [0017], Titanium obtained from Li2TiO3 coating present on positive electrode active material, [0062]), group 5 elements (Niobium obtained from LiNbO3 coating, [0061]), group 6 elements (Tungsten obtained from Li2WO4 coating, [0063]) and group 13 elements of the periodic table are present on particle surface of the lithium transition metal composite oxide (Boron obtained from LiBO2 coating, [0048]).
Natsui is limited by not disclosing the positive electrode mixture layer contains a lithium transition metal composite oxide (II) comprised of secondary particles that are aggregates of primary particles. However, the positive electrode active material containing a lithium transition metal composite oxide (I) and (II), where (II) is comprised of secondary particles, is disclosed by Kuroda in a very similar application to Natsui.
Kuroda discloses a lithium secondary battery including a positive electrode, where the positive electrode comprises a positive electrode active material, and the positive electrode active material contains a lithium metal composite oxide powder ([0010]). Kuroda further discloses the lithium metal composite oxide powder includes secondary particles that are aggregates of primary particles, as well as single particles that are present independently of the secondary particles ([0010]).
Kuroda discloses advantages of having a positive electrode mixture layer contain primary particles as well as secondary particles comprised of primary particles. Kuroda discloses the single (primary) particles have no grain boundaries, and therefore are less prone to deformation or fracture by pressurization operations during molding of the positive electrode material, and can withstand expansion and contraction during charging and discharging ([0030]). Kuroda further states the secondary particles are spherical in shape and therefore have a high bulk density, which allows for an increase in the filling amount of lithium metal composite oxide powder during electrode production. As a result, a large specific surface area can be obtained and the cycle performance and the load current performance can be improved ([0031]). Kuroda does disclose a potential disadvantage of the secondary particles, due to the very large number of grain boundaries that are generated when the primary particles are sintered with each other, causing cracking of the particles due to the pressing operation, which results in inferior battery performance ([0031]). Kuroda concludes a positive electrode mixture layer containing primary particles and secondary particles comprised of primary particles offers exceptional benefit, as the primary particles allow the lithium metal composite oxide powder to show excellent effect of suppressing particle fracture due to pressurization operations during molding of a positive electrode material. Further, Kuroda states the presence of the secondary particles results in increased filling amount at the time of electrode production, also offering the benefit of increased energy density ([0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct a positive electrode mixture layer containing primary particles and secondary particles comprised of primary particles, as taught by Kuroda, in the particle compositions as taught by Natsui, in order to achieve the desirable positive electrode characteristics such as increased energy density and strength.
Related to particle characteristics, Natsui is limited by not disclosing a lithium transition metal composite oxide (I) that either comprises secondary particles that are aggregates of primary particles having an average particle size of 1 μm or greater, or is substantially composed of single particles, the lithium transition metal composite oxide (I) having a volume-based median diameter (D50) of 0.6 μm to 6 μm, and a lithium transition metal composite oxide (II) that comprises secondary particles that are aggregates of primary particles having an average particle size of less than 1 μm, the lithium transition metal composite oxide (II) having a volume-based median diameter (D50) of 3 μm to 25 μm. However, a very similar set of particle diameters of the lithium composite oxide are disclosed by Kuroda.
Kuroda discloses an average particle diameter of the single particles is 0.5 μm or more and 7 μm or less, ([0013]), and produces single particles measuring 2 μm, 3 μm, and 0.8 μm ([0198, 0209, 0215] and Table 1) which encompasses the range of 0.6 μm to 6 μm of the instant claim.
Kuroda discloses an average particle diameter of the secondary particles is 2 μm or more and 20 μm or less ([0014]), and produces secondary particles measuring 6 μm, 7 μm, 8 μm, and 9 μm, ([0198, 0209, 0221, 0215] and Table 1), wherein the secondary particles are aggregates of primary particles having an average particle size of 0.2 μm, 0.3 μm, and 0.4 μm ([0221, 0215, 0209] and Table 1),  which anticipates the range of 3 μm to 25 μm for the secondary particle, and primary particles comprising the secondary particle having an average particle size of less than 1 μm.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the primary and secondary particle sizes as disclosed by Kuroda, in the particle compositions as taught by Natsui, in order to achieve the aforementioned desirable positive electrode characteristics such as increased energy density and strength.
Natsui is limited by not explicitly stating the conductive agent comprises carbon nanotubes. However, the use of single-walled carbon nanotubes (SWCNT) and multi-walled carbon nanotubes (MWCNT) in a cathode active material layer are disclosed by Kim et al. 
Kim discloses a positive electrode active material layer comprising Ni in an amount of 80 mol % or more (LiNi0.82Co0.15Al0.03O2, Section 3.4), and the layer further comprising a carbon nanotube hybrid mixture composed of MWCNTs and SWCNTs (Table S1 and Section 3.4). Kim discloses the LiNi0.82Co0.15Al0.03O2 and MWCNT/SWCNT electrode layer, wherein the ratio of the mass of the SWCNTs to the mass of the positive electrode mixture layer is less than the ratio of the mass of the MWCNTs to the mass of the positive electrode mixture layer (See 99NCA/SW1, 99NCA/SW5, and 99NCA/SW10 compositions, Table S1).
Kim discloses advantages to including MWCNTs and SWCNTs as a hybrid mixture in the positive electrode active material layer, such as superior C-rate capability (105 mA h g−1 at 10C) and long cycling stability (94% capacity retention after 300 cycles) (Section 4).  Kim also discloses findings where the shorter MWCNTs spontaneously incorporated into the intergranular nano spaces, which promoted the interparticle bridging, while the longer SWCNTs homogeneously covered the entire surface of the particles, producing conductive benefits. Kim concludes that the hybrid mixture, where the ratio of the mass of the SWCNTs to the mass of the positive electrode mixture layer is less than the ratio of the mass of the MWCNTs to the mass of the positive electrode mixture layer (as shown in 99NCA/SW1, 99NCA/SW5, and 99NCA/SW10 compositions, Table S1) is a promising alternative and effective way for enhancing the energy density while maintaining a high C-rate capability and cyclability of Li+ batteries (Section 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize MWCNTs and SWCNTs as a hybrid mixture in the positive electrode active material layer (meeting additional limitations of claim 2), specifically where the ratio of the mass of the SWCNTs to the mass of the positive electrode mixture layer is less than the ratio of the mass of the MWCNTs to the mass of the positive electrode mixture layer (meeting additional limitations of claim 4), as taught by Kim, within the positive electrode mixture layer of Natsui modified by Kuroda, in order to achieve the numerous benefits of the MWCNTs and SWCNTs, such as higher energy density and improved battery cycling characteristics.

Regarding Claim 3, modified Natsui discloses all limitations as set forth above. Natsui is limited by not disclosing the percentage content of the lithium transition metal composite oxide (I) relative to the mass of the positive electrode active material is 20% by mass to 55%. However, Kuroda, as disclosed above in Claim 1, discusses the importance of ensuring the presence of the primary particles (lithium transition metal composite oxide I of the instant application) in the positive electrode active material. Additionally, Kuroda discloses a preference for a high abundance ratio of the single particles relative to the total lithium metal composite oxide powder ([0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the desire to include a high abundance of the primary particles due to their strength, and the 0.5 μm or more and 7 μm or less primary particle size as taught by Kuroda, to have worked within those parameters to optimize the mass percentage content of the primary particle (lithium transition metal composite oxide I) within the positive electrode mixture layer of modified Natsui.

Regarding Claims 5-8, modified Natsui discloses all limitations as set forth above. Although Natsui discloses that providing a layer of lithium metaborate on the surface of the primary particles suppresses the volume expansion and contraction of the active material during battery cycling [0074], Natsui is silent to disclosing the generic formula for the lithium composite oxide particles of the positive electrode active material, comprising boron. However, a generic formula for the lithium composite oxide particles of the positive electrode active material is disclosed by Kuroda.
Kuroda discloses a lithium metal composite oxide, wherein each of the lithium transition metal composite oxides (primary and secondary particles, i.e. oxides I and II of the instant claims) are represented by the following composition:
Li[Lix(Ni(1-y-z-w)COyMnzMw)1-x]O2
wherein M is one or more metal elements selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, La, and V, −0.1≤x≤0.2, 0≤y≤0.4, 0≤z≤0.4, and 0≤w≤0.1 ([0028]), which significantly overlaps the generic formula of Claim 5.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefit of including boron in the oxide as taught by Natsui, to have optimized the oxide formula of Kuroda to include boron, to achieve the benefit of an oxide comprising an amount of boron that provides structural protection, without sacrifice to capacity of the battery.

Regarding Claim 9, modified Natsui discloses all limitations as set forth above. Natsui is limited by not disclosing the positive electrode mixture layer has a resistance of 15 Ωcm2 or less. However, Kim discloses details of resistance measurements of a lithium transition metal composite oxide and MWCNT/SWCNT hybrid positive electrode mixture layer composition.
Kim discloses resistivity measurements of a lithium transition metal composite oxide mixed with various weight ratios of MWCNT/SWCNT hybrids, as a positive electrode layer. Kim discloses resistivity measurements ranging from 1.89 Ωcm2  to 9.56 Ωcm2 for electrodes comprising the MWCNT/SWCNT hybrids (Table S3), concluding that the 995NCM/SW0 electrode (comprising 0% MWCNT/SWCNT hybrid mixture) had the highest resistance among all the prepared electrodes. Kim discloses the high resistivity implies that insufficient contact between the current collector and composite layers mitigates electron transfer, which negatively affects conductivity and overall battery performance (Section 3.2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have produced a positive electrode mixture layer having a resistance of 15 Ωcm2 or less, as taught by Kim, in the positive electrode mixture layer of modified Natsui.

Regarding Claim 10, modified Natsui discloses all limitations as set forth above. As discussed above in the 112(b) rejection, the claim is interpreted and examined with all optional limitations included. 
Natsui discloses several methods of creating a lithium metal composite oxide comprising boron, wherein the same lithium nickel composite oxide was obtained with varying amounts of boron present on the primary particle surface (Examples 1-11 and Comparative Examples 1-7 [0048, 0055-0070]). Natsui discloses that providing a layer of lithium metaborate on the surface of the primary particles suppresses the volume expansion and contraction of the active material during battery cycling [0074], and also discloses an advantage of using lithium metaborate and nickel oxide on the surface of the primary particle, stating that side reactions with the electrolytic solution are suppressed, as well as a favorable discharge capacity [0072].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefits of a boron and/or other metal coatings on the primary particle as taught by Natsui, to have constructed the positive electrode mixture layer of modified Natsui with a lithium composite oxide that possessed different concentrations of boron within the particles.

Regarding Claim 11, modified Natsui discloses all limitations as set forth above. Natsui is silent to whether the positive electrode mixture layer is free of particulate conductive material. Kuroda discloses that although a particulate conductive material such as carbon black (carbon black also cited in instant Specification as an example of a particulate conductive material, pg. 9, lines 19-20) can increase the conductivity within the positive electrode, too large an amount of carbon black deteriorates the binding strength of the binder exerted not only between the positive electrode mix and the positive electrode current collector but also within the positive electrode mix, thereby becoming an adverse factor that increases an internal resistance ([0138]). Kuroda further discloses the amount of the conductive material in the positive electrode mix may be decreased when using a fibrous carbonaceous material such as a graphitized carbon fiber or a carbon nanotube as the conductive material ([0139]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the preference for a decreased amount of particulate conductive material when carbon nanotubes comprise the positive electrode active material, as taught by Kuroda, to have constructed the positive electrode mixture layer of modified Natsui with little to no particulate conductive material present.

Regarding Claim 12, modified Natsui discloses all limitations as set forth above. Natsui discloses a nonaqueous electrolyte secondary battery ([0039-0042]), comprising a positive electrode (general disclosure [0016], preparation of positive electrode ([0049]), a negative electrode (general disclosure [0035-0037], preparation of anode ([0050]), and a non-aqueous electrolyte (general disclosure [0018-0020], preparation of nonaqueous electrolytic solution [0050]), wherein the positive electrode comprises the positive electrode active material according to modified Natsui.

Pertinent Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jang et al., US 20220077450 A1. 
Jang discloses a non-aqueous electrolyte secondary battery positive electrode (positive electrode and non-aqueous electrolyte lithium battery cell, [0141-0142]) comprising: a positive electrode core (aluminum current collector [0141]); and a positive electrode mixture layer disposed on the positive electrode core (positive active material slurry applied to an aluminum current collector, [0141]), wherein the positive electrode mixture layer contains a positive electrode active material and carbon nanotubes (positive active material layer may include a positive active material, and may include a binder and/or a conductive material, [0092], conductive material may include carbon nanotube [0095], Example 1 positive electrode active material [0130 -0141]), the positive electrode active material containing a lithium transition metal composite oxide (I) (second positive active material general disclosure [0051-0064], Chemical Formulas 11-13 [0065-0072], Example 1 LiNi0.94Co0.05Mn0.03O2 [0137]) that either comprises secondary particles that are aggregates of primary particles having an average particle size of 1 μm or greater, or is substantially composed of single particles (second positive active material disclosed as small particles [0042]), the lithium transition metal composite oxide (I) having a volume-based median diameter (D50) of 0.6 μm to 6 μm (average particle diameter of 3.7 um [0137]), a lithium transition metal composite oxide (II) (first positive active material general disclosure [0021-0043], Chemical Formulas 1-3 [0044-0049], Example 1 LiNi0.95Co0.04Mn0.01O2 [0135]) that comprises secondary particles that are aggregates of primary particles having an average particle size of less than 1 μm (primary particle average diameter about 0.01 µm to about 1 µm [0029]), the lithium transition metal composite oxide (II) having a volume-based median diameter (D50) of 3 μm to 25 μm (Example 1 LiNi0.95Co0.04Mn0.01O2 secondary particle diameter 13.8 um [0135]), wherein each of the lithium transition metal composite oxides (I) and (II) contains Ni in an amount of 80 mol % or more relative to the total number of moles of one or more metal elements excluding Li (second positive active material may comprise nickel equal to 30 mol% or more [0064-0072], LiNi0.94Co0.05Mn0.03O2 [0137], and first positive active material may comprise nickel equal to 30 mol % or more [0043-0049], LiNi0.95Co0.04Mn0.01O2 [0135]), and one or more elements selected from group 4 elements, group 5 elements, group 6 elements, and group 13 elements of the periodic table are present on particle surfaces of each of the lithium transition metal composite oxides (I) and (II) (second and first positive active materials may comprise B and/or Ti [0065-0070, 0044-0049]).
Examiner notes Jang mis-types Cobalt (Co) in Chemical Formulas 2, 3, and 13, wherein Cobalt is represented as COy2, COy3, and COy13 [0046, 0048, 0069], instead of Coy2, Coy3, and Coy13, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of copending Application No. 17/637,723 (US 20220285678 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application has all limitations met by Claim 1 of US 20220285678 A1, with the prior art reciting “A non-aqueous electrolyte secondary battery, comprising: a positive electrode including a positive electrode active material, a negative electrode: and a non-aqueous electrolyte, wherein the positive electrode includes: a lithium-transition metal composite oxide (A) having a median diameter on a volumetric basis (D50) of 0.6 µm to 3 µm and being a secondary particle formed by aggregation of primary particles having an average particle diameter of 0.5 µm or larger or being composed of substantially single particles, and a lithium-transition metal composite oxide (B) having a median diameter on a volumetric basis (D50) of 6 µm to 25 µm and being a secondary particle formed by aggregation of primary particles having an average particle diameter of 0.3 µm or smaller, as the positive electrode active material: the lithium-transition metal composite oxide (A) contains 65 mol% or more of Ni based on a total number of moles of metal elements excluding Li: the lithium-transition metal composite oxide (B) contains 70 mol% or more of Ni based on a total number of moles of metal elements excluding Li.”
Claim 3 of the instant application has all limitations met by Claim 2 of US 20220285678 A1, with the prior art reciting “The non-aqueous electrolyte secondary battery according to claim 1, wherein a content rate of the lithium-transition metal composite oxide (A) based on a mass of the positive electrode active material is 20 to 55 mass%.” Claim 2 of the prior art, as stated, is essentially the same as Claim 3, except the “lithium-transition metal composite oxide (A)” of the prior art is referred to as a “lithium transition metal composite oxide (I)” in the instant claim set.
Claim 5 of the instant application has all limitations met by Claim 3 of US 20220285678 A1, with the prior art reciting “The non-aqueous electrolyte secondary battery according to claim 1 or 2, wherein the lithium-transition metal composite oxides (A) and (B) are composite oxides represented by the general formula LiaNibCocMndTieOf, wherein 0.8≤a≤1.2, b≥0.70, c≤0.10, 0.03≤d≤0.12, 0.01≤e≤0.05, 1≤f≤2, and b + c + d + e = 1.”
Although not identical, the formula of instant Claim 5 has significant overlap in composition and molar ratios to the limitations in Claim 3 of US 20220285678 A1.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721